— Stephens J.

By the Court.

delivering the opinion.
This was an application for letters of administration de bonis non, founded upon the idea that the executor could not administer intestate estate. We think this idea is a mistake, for by our statute of 1828, (See Cobb’s Digest,p. 327,)'exe-eutors are directed to hold the "residuum or undevised real or personal estate as trustees for the distributees or next of kin of their deceased testator or testatrix.” It is unnecessary to consider whether or not there is any intestacy in this'case, for under this statute the executor is the proper administrator of the intestate as well as of the testate estate. There was no use, therefore, for an administrator de bonis non, and the application was properly refused.
Judgment affirmed.